DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 19-22 and 28-33, 35-37, 40-46 are pending.  Claims 19 and 35 are amended. Claims 40-46 are added. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 1/21/2021 with respect to the rejection of present claims 19-22 and 28-39 under 35 U.S.C. 102(a)(1) as being anticipated by Steinruecke (US 2011/0135735) have been fully considered, but are moot in view of new grounds of rejection based on newly discovered reference, as discussed in details below. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN106905582 to Xi (“Xi”, see English translation attached).
Regarding independent claim 40, Xi teaches a motor vehicle component that is embodied to store and/or to convey fluid (para [0003]), wherein the motor vehicle component comprises (para [0010]-[0013]):  
 - at least on its boundary surface wetted by an associated fluid during operation as intended, a plastic (para [0011], Xi teaches suitable plastics includes polyethylene) that contains an antimicrobial active substance (antibacterial agent, para [0011]), meeting the claimed limitations
- wherein the motor vehicle component is a fuel tan (para [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 28-33, 35-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over CN106905582 to Xi (“Xi”, see English translation attached) in view of CN100372599 to Chu (“Chu”, see English translation attached).
Regarding independent claim 19, and claims 28-33, Xi teaches a motor vehicle component that is embodied to store and/or to convey fluid (a fuel tank, para [0003]), wherein the motor vehicle component comprises (para [0010]-[0013]):  
 - at least on its boundary surface wetted by an associated fluid during operation as intended, a plastic (para [0011], Xi teaches suitable plastics includes polyethylene, i.e., thermoplastic, and meeting the claimed material limitations of instant claims 28-33 and 36-37) that contains an antimicrobial active substance
Xi does not specifically teach using antimicrobial active substance coupled to a tracing substance and wherein the tracing substance includes ferromagnetic particles.  
Chu relates to core-shell type nanocomposite particles of magnetic particles and quantum dots in various applications, of which, Chu teaches takes magnetic particles as the core, and connects quantum dots to the surface of the magnetic particles through the coupling effect of polymers or small molecules to form core-shell nanometers of magnetic particles and quantum dots (para [0011]). Chu teaches the material coated on the surface of magnetic particles not only can be easily connected with biomolecules, but also can give more functions, such as labeling and tracing, antibacterial, anti-corrosion, disinfection and other functions (para [0005] [0011] [0020[-0022]).  Chu teaches the magnetic particles refer to ferric oxide (para [0010] [0011] [0025]), which are ferromagnetic particles, i.e. the same materials as the instantly claimed tracing substance. The nanocomposite particles taught by Chu includes active substance/quantum dots substance coupled to a tracing substance and wherein the tracing substance includes ferromagnetic particles (para [0005] [0011] [0021[0022]), and are having antimicrobial, antibacterial properties (para [0007]), are considered as meeting the claimed limitations instantly claimed antimicrobial active substance. 
It would have been obvious to one of ordinary skill in the art to modify the motor vehicle component of Xi in view the teachings of Chu, to replace the antimicrobial active substance of Xi with the core-shell type nanocomposite particles of magnetic particles and quantum dots taught by Chu (which nanocomposite particles includes antimicrobial active substance coupled to a tracing substance/ferromagnetic particles), to provide an improved motor vehicle component with antibacterial and disinfection functions at the 
Regarding claim 20, Xi teaches in its motor vehicle component, wherein the plastic is at least constituted from a plastic that is free of antimicrobial active substance (para [0008]), and from an antimicrobial masterbatch mixed into the active substance-free plastic (para [0022][0023], the antimicrobial masterbatch/metal powder of antimicrobial acting metal is separately mixed into the active substance-free plastic), meeting the claimed limitations. 
Regarding claims 21-22, in the motor vehicle component of Xi, wherein a wall of the motor vehicle component which comprises the boundary surface is constituted over its entire thickness from the plastic having an antimicrobial active substance (para [0010], Xi teaches its motor vehicle component/tank body is made of its plastic material having the antimicrobial active substance via molding, since the entire motor vehicle component/tank body is made of mixture of the plastic and the antimicrobial active substance, the wall of such motor vehicle component constituted over the component’s entire thickness is made of the mixture of the plastic and the antimicrobial active substance, meeting the claimed limitations). 
Regarding claim 35, 
Regarding claims 36-37, Xi teaches suitable plastics includes polyethylene (para [0011]), meeting the claimed limitations.
Regarding claims 41-42, as discussed above in rejection to claim 40, the limitation of claim 40 are taught by Xi.  Regarding claims 41-42, Xi does not specifically teach using antimicrobial active substance coupled to a tracing substance and wherein the tracing substance includes ferromagnetic particles.  
Chu relates to core-shell type nanocomposite particles of magnetic particles and quantum dots in various applications, of which, Chu teaches takes magnetic particles as the core, and connects quantum dots to the surface of the magnetic particles through the coupling effect of polymers or small molecules to form core-shell nanometers of magnetic particles and quantum dots (para [0011]). Chu teaches the material coated on the surface of magnetic particles not only can be easily connected with biomolecules, but also can give more functions, such as labeling and tracing, antibacterial, anti-corrosion, disinfection and other functions (para [0005] [0011] [0020[-0022]).  Chu teaches the magnetic particles refer to ferric oxide (para [0010] [0011] [0025]), which are ferromagnetic particles, i.e. the same materials as the instantly claimed tracing substance. The nanocomposite particles taught by Chu includes active substance/quantum dots substance coupled to a tracing substance and wherein the tracing substance includes ferromagnetic particles (para [0005] [0011] [0021[0022]), and are having antimicrobial, antibacterial properties (para [0007]), are considered as meeting the claimed limitations instantly claimed antimicrobial active substance. 
It would have been obvious to one of ordinary skill in the art to modify the motor vehicle component of Xi in view the teachings of Chu, to replace the antimicrobial active substance of Xi with the core-shell type nanocomposite particles of magnetic particles and quantum dots taught by Chu (which nanocomposite particles includes antimicrobial active substance coupled to a tracing substance/ferromagnetic particles), to provide an improved motor vehicle component with antibacterial and disinfection functions at the same time providing easy labeling and tracing functions as taught by Chu (para [0005] [0011] [0020]-[0022]), which would have predictably arrived at a satisfactory motor vehicle component that is the same as instantly claimed.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Xi in view of Chu as applied to claim 43 above, further in view of US 2017/0144342 to Linke. 
The limitations of claim 43 are taught by Xi and Chu as discussed above. 
Regarding claims 45-46, modified Xi does not teach its tank includes a relief structure on an inner side of the tank in the specific manner as instantly claimed. 
In the same field of fuel/fluid tank for motor vehicle, Linke teaches a tank with integer damping device (9) that having a plurality of projections (10) on an inner side of the tank (1) (see Fig. below, para [0007], [0025]), the relief structure (10) is facing a tank volume (para [0029]), and the relief structure (10) is from integrally and materially continuously with the tank (para [0030]). The structural and configuration of the damping device (9) of Linke reads on the instantly claimed relief structure. 

    PNG
    media_image1.png
    372
    633
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the modified the tank of Xi in view the teachings of Linke, to include the integrally formed damping device/relief structure taught by Linke on the inner side of the tank, to provide a tank having a build in damping device that no longer need a separate damping device as taught by Linke that can be produced in a simple and cost-effective manner (para [0030] of Linke), which would have predictably arrived at a satisfactory motor vehicle component that is the same as instantly claimed, i.e., claims 45-46.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782